     Case 2:07-cr-02042-WFN       ECF No. 916    filed 07/29/21   PageID.4906 Page 1 of 2
                                                                                     FILED IN THE
                                                                                 U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON




 1                                                                           Jul 29, 2021
                                                                                SEAN F. MCAVOY, CLERK
 2
 3                             UNITED STATES DISTRICT COURT

 4                           EASTERN DISTRICT OF WASHINGTON

 5   UNITED STATES OF AMERICA,
                                                           No.    2:07-CR-2042-WFN-1
 6                              Plaintiff,
 7          -vs-                                           ORDER REDUCING SENTENCE
 8   JESUS MANZO,                                          UNITED STATES MARSHAL
                                                           ACTION REQUIRED
 9                              Defendant.
10
11         Pending before the Court is Defendant's Motion to Reduce Sentence Under
12   § 3582(c)(1)(A). ECF No. 914. Defendant has exhausted his claim with the Bureau of
13   Prisons [BOP]. Defendant must demonstrate that "(i) extraordinary and compelling reasons
14   warrant such a reduction; or (ii) the defendant is at least 70 years of age, has served at least
15   30 years in prison, pursuant to a sentence imposed under section 3559(c) . . . and a
16   determination has been made by the Director of the Bureau of Prisons that the defendant is
17   not a danger to the safety of any other person or the community, as provided under section
18   3142(g)." 18 U.S.C. § 3582(c)(1)(A). As Defendant is not over 70 years old, he must
19   demonstrate that extraordinary and compelling reasons warrant reduction.
20         Defendant has demonstrated compelling reasons warranting a sentence reduction.
21   The disparity between Defendant's guideline range at the time of sentencing and what it
22   would be today is staggering. At the time of sentencing Defendant faced a mandatory
23   minimum of 20 years. The § 851 notice that applied at the time of sentencing no longer
24   would be applicable to Defendant. If sentenced today, Defendant's range lands around the
25   ten-year mandatory minimum. He has served over five years in excess of that range. The
26   disparity between Defendant's sentence and his co-Defendants' terms of incarnation further
27   supports release. Mr. Manzo, unlike several co-Defendants, pled guilty, but nonetheless
28   received a significantly longer sentence than all but one co-Defendant.



     ORDER - 1
      Case 2:07-cr-02042-WFN         ECF No. 916    filed 07/29/21   PageID.4907 Page 2 of 2




 1              Defendant has served the bulk of his original sentence. Defendant's projected release
 2   date is June 30, 2024. He has served about 75% of his original sentence. With nearly 15
 3   years behind bars Defendant has paid his debt to society. He has a plan for release and
 4   support in the community.
 5              The 3553(a) factors support release. Defendant is not a danger to the safety of any
 6   other person or the community. He has participated in programing and demonstrated
 7   rehabilitation. He has already secured employment and family will help him transition into
 8   the community.          Consequently, the Court concludes that Defendant has presented
 9   compelling reasons for a modification of his sentence.
10              The Court interprets the Government's lack of response, despite repeated requests by
11   both defense counsel and Court staff, as acquiescence. The Court concludes that based on
12   the lack of objection, the Government has no objection to the Defendant's Motion to Reduce
13   Sentence. The Court has reviewed the file and briefing and is fully informed. Accordingly,
14              IT IS ORDERED that:
15              1. Defendant's Motion to Reduce Sentence, filed May 20, 2021, ECF No. 914, is
16   GRANTED.
17              2. Defendant's sentence is reduced to TIME SERVED. Defendant shall be released
18   IMMEDIATELY.
19              3. Defendant shall immediately provide the United States Probation Office with his
20   proposed release address.
21              The District Court Executive is directed to file this Order and provide copies to
22   counsel AND TO the United States Probation Office and United States Marshals Service—
23   action required.
24              DATED this 29th of July, 2021.
25
26                                                     WM. FREMMING NIELSEN
27   07-29-21                                   SENIOR UNITED STATES DISTRICT JUDGE
28


     ORDER - 2
